         Case 19-33884 Document 102 Filed in TXSB on 08/01/19 Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

                                            )
IN RE:                                      )
                                            )      Chapter 11
SHALE SUPPORT GLOBAL                        )
HOLDINGS, LLC                               )      Case No.: 19-33884
                                            )
Debtors.                                    )
                                            )

     NOTICE OF APPEARANCE, REQUEST FOR NOTICES AND REQUEST FOR
    CHANGE OF ADDRESS OF CREDITOR, PUCKETT MACHINERY COMPANY


        Danielle Mashburn-Myrick of Phelps Dunbar LLP enters her appearance as counsel for

Puckett Machinery Company in the above-styled cause.

        The undersigned requests that she receive copies of all pleadings, filings, orders and

notices at the following address:

                                  Danielle Mashburn-Myrick
                                   PHELPS DUNBAR LLP
                                 Pro Hac Vice Order Granted
                                         P. O. Box 2727
                                   Mobile, AL 36652-2727
                                   Telephone: 251-441-8202
                         Email: danielle.mashburn-myrick@phelps.com


        The undersigned additionally requests that the Clerk of the Court update/change the

contact/noticing information for the creditor, Puckett Machinery Company to the following:

                                       William E. Farlow, Jr.
                                Executive Vice President & CFO
                                   Puckett Machinery Company
                                          P.O. Box 321033
                                        Flowood, MS 39232
                                    (769) 777-7120 (direct dial)
                                        (601) 969-1339 (fax)
                               bill.farlow@puckettmachinery.com




PD.26654390.1
        Case 19-33884 Document 102 Filed in TXSB on 08/01/19 Page 2 of 2




                             Respectfully submitted, this 1st day of August, 2019.

                                    PHELPS DUNBAR LLP

                                    By: __/S/ Danielle Mashburn-Myrick______
                                    Danielle Mashburn-Myrick
                                    Admission Pro Hac Vice
                                    P. O. Box 2727
                                    Mobile, AL 36652-2727
                                    Telephone: 251-441-8202
                                    Email: Danielle.mashburn-myrick@phelps.com

                                    COUNSEL FOR PUCKETT MACHINERY
                                    COMPANY



                               CERTIFICATE OF SERVICE

        I hereby certify that on this 1st day of August, 2019, a copy of the foregoing Notice of
Appearance and Change of Address was filed electronically. Notice of this filing will be sent to
party/parties through the Court’s Electronic Case Filing System. Party/parties may access this
filing through the Court’s system and any non-participating parties, copies will be mailed
accordingly.


                                                   __/S/ Danielle Mashburn-Myrick
                                                   DANIELLE MASHBURN-MYRICK




                                             -2-
PD.26654390.1
